                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

DENNIS BOYLE,                                  §
                       Petitioner,             §
                                               §
V.                                             §       Civil Action No. 4:19-CV-327-O
                                               §
ERIC WILSON, Warden,                           §
FMC-Fort Worth,                                §
                 Respondent.                   §

                                     OPINION AND ORDER

       Before the Court is a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 filed

by Petitioner, Dennis Boyle, a federal prisoner confined in the Federal Medical Center in Fort Worth,

Texas (FMC-Fort Worth), against Eric Wilson, warden of FMC-Fort Worth, Respondent. After

considering the pleadings and relief sought by Petitioner, the Court has concluded that the petition

should be dismissed for lack of subject matter jurisdiction.

I. BACKGROUND

       It is believed that Petitioner is confined pursuant to a 2015 conviction in the United States

District Court for the Eastern District of California for distribution of child pornography. J., United

States v. Boyle, Criminal Action No. 2:16-cr-048-KJM, ECF No. 69.

II. ISSUES

       By way of this action, Petitioner complains of the conditions of his confinement. Pet. 2, ECF

No. 1. Specifically, Petitioner claims that the Bureau of Prisons’s policies regarding access to the

prison’s electronic messaging (“TRULINCS”) are unconstitutional on their face and as applied.

Pet’r’s Mem. 2-10, ECF No. 2. Petitioner “expects” this Court to order the Bureau “to stop violating

[his] Constitutional Rights and put an injun[c]tion for relief [as] deemed necessary by this Court.”
Pet. 7, ECF No. 1.

III. DISCUSSION

        Title 28, United State Code, § 2243 authorizes a district court to summarily dismiss a

frivolous habeas-corpus petition prior to any answer or other pleading by the government.1

Therefore, no service has issued upon Respondent.

        Federal prisoners may challenge the manner in which their “sentence is carried out or the

prison authorities’ determination of its duration” in a habeas-corpus petition pursuant to § 2241.

Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). However, habeas relief “is not available to review

questions unrelated to the cause of detention.” Pierre v. United States, 525 F.2d 933, 935 (5th Cir.

1976) (emphasis added). The “sole function” for a habeas action “is to grant relief from unlawful

imprisonment or custody and it cannot be used properly for any other purpose.” Id. at 935-36. See

also Carson v. Johnson, 112 F.3d 818, 820 (5th Cir.1997) (holding a petition for a writ of habeas

corpus permits a petitioner to seek immediate or earlier release from custody, whereas a civil-rights

action provides the proper avenue to challenge unconstitutional conditions of confinement and prison

procedures). Therefore, if a prisoner seeks only injunctive relief, other than an injunction shortening

the duration of confinement, he is not entitled to relief in a habeas-corpus proceeding. Hernandez

v. Garrison, 916 F.2d 291, 293 (5th Cir. 1990).

        Clearly, Petitioner’s claims do not concern the fact or duration of his confinement, which is


        1
            Section 2243, governing applications for writ of habeas corpus, provides:

                  A Court, justice or judge entertaining an application for a writ of habeas corpus shall
        forthwith award the writ or issue an order directing the respondent to show cause why the writ should
        not be granted, unless it appears from the application that the applicant or person detained is not
        entitled thereto.

28 U.S.C. § 2243 (emphasis added).

                                                           2
the “essence of habeas.” Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973). Instead, he seeks

injunctive relief enjoining Respondent from continuing to deny him access to TRULINCS. Pet. 3,

ECF No. 1. Thus, taken at face value, the petition relating to the conditions of Petitioner’s

confinement is not cognizable on habeas review and should be dismissed for lack of subject matter

jurisdiction. 42 U.S.C. § 1983; Carson, 112 F.3d at 820-21; Spina v. Aaron, 821 F.2d 1126, 1128

(5th Cir. 1987) (holding that the core issue in determining whether a prisoner must pursue habeas

corpus relief rather than a civil-rights action is to determine whether the prisoner challenges the fact

or duration of his confinement or merely the rules, customs, and procedures affecting conditions of

confinement).

III. CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DISMISSED for lack of subject matter jurisdiction. A certificate of

appealability is DENIED.

       SO ORDERED on this 24th day of April, 2019.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                   3
